In re Huntsberry, Steven; — Plaintiff(s); applying for writ of mandamus, supervisory and/or remedial writs; Parish of Vermilion, 15th Judicial District Court, Div. “G”, No. 22153.
The relator represents that the district court has failed to act timely on a motion for production of documents he claims to have filed on August 1, 1989. If relator’s representation is correct, the district court is ordered to consider and act on the motion. If relator’s representation is incorrect, the district court is ordered to accept, file, and act upon the relator’s motion which is herewith transferred to the district court.